UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7230


JEROME JULIUS BROWN, SR.,

                Petitioner – Appellant,

          v.

PRINCE GEORGES COUNTY DEPARTMENT OF CORRECTIONS,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02193-BEL)


Submitted:   January 25, 2011             Decided:   February 18, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Julius Brown, Sr. appeals the district court’s

order    dismissing     his    civil   complaint.      We    have    reviewed    the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                   See Brown v. Prince

Georges Cnty. Dep’t of Corr., 1:10-cv-02193-BEL (D. Md. Aug. 12,

2010).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented      in    the    materials

before    the   court    and    argument     would   not    aid    the    decisional

process.

                                                                            AFFIRMED




                                         2